DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 3/10/2021.  Claims 1, 3, 4, and 6-13 remain pending in the present application along with new claim 15.  This Action is made FINAL. 

The 35 U.S.C. 112(a) rejection has been withdrawn in light of Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koutsimanis et al. (U.S. Patent Application Publication No. 2016/0249350 A1) (as disclosed in Applicant’s IDS, hereinafter Koutsimanis) in view of Kubler et al. (U.S. Patent Application Publication No. 2003/0002482 A1) (hereinafter Kubler) and further in view of Brown et al. (U.S. Patent Application Publication No. 2002/0019214 A1) (hereinafter Brown).

Regarding claim 1, Koutsimanis discloses a method, comprising:
monitoring a first value indicative of a relative occupancy of a wireless channel at least partly arranged in an open spectrum (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT 
monitoring a second value that represents a signal energy on the wireless channel at least partly arranged in the open spectrum (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel provided that a level of a signal received by the RX 22 on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  In another exemplary implementation the activity detection circuit 23 may determine that there is activity provided that the received signal level of certain type(s) of radio signals on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  Examples of certain types of radio signals include reference signals, e.g., CRS, PSS, SSS, etc.  If the received signal level are below their respective thresholds, however, the activity 
determining whether both the first value fulfills a first requirement and the second value fulfills a second requirement (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel provided that a level of a signal received by the RX 22 and/or received signal quality on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  In another exemplary implementation the activity detection circuit 23 may determine that there is activity provided that the received signal level and/or received signal quality of certain type(s) of radio signals on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  Examples of certain types of radio signals include reference signals, e.g., CRS, PSS, SSS, etc.  If the received signal level and/or received signal quality are below their respective thresholds, however, the activity detection circuit 23 determines there is little to no activity level on the channels of the unlicensed spectrum, and thus, that the radio channel is available), and
selectively initiating a data transmission via the wireless channel based on the determination of whether both the first value fulfills the first requirement and the second value fulfills the second requirement (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel 
Koutsimanis does not explicitly disclose the relative occupancy is determined based on a time evolution of a signal level on the wireless channel during a predefined first time period.
In analogous art, Kubler discloses the relative occupancy is determined based on a time evolution of a signal level on the wireless channel during a predefined first time period (Paragraph 0193 disclose Implicit Idle Sense provides an additional means of channel access.  An Implicit Idle Sense is assumed whenever a device detects a quiet interval period greater than or equal to the duration of a Poll plus the maximum fragment length after a channel reservation has expired.  Detection based upon simple physical metrics, such as a change in Received Signal Strength Indicator or lack of receiver clock recovery during the quiet interval, are preferred 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate ascertaining channel activity by detecting change in a Received Signal Strength Indicator, as described in Kubler, with determining a signal level indicative of an activity level, as described in Koutsimanis, because doing so is using a known technique to improve a similar method in the same way.  Combining ascertaining channel activity by detecting change in a Received Signal Strength Indicator of Kubler with determining a signal level indicative of an activity level of Koutsimanis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kubler.
Although Koutsimanis discloses monitoring a second value that represents a signal energy on the wireless channel, Koutsimanis, as modified by Kubler, does not explicitly disclose monitoring a second value that represents a signal energy including a combination of noise added with signal transmissions on the wireless channel during a predefined second time period at least partly different from the predefined first time period.
In analogous art, Brown discloses monitoring a second value that represents a signal energy including a combination of noise added with signal transmissions on the wireless channel during a predefined second time period at least partly different from the predefined first time period (Figures 4 and 5 and paragraphs 0030, 0034, and 0037 disclose the receiver 34 comprises a scan logic adaptive receiver capable of scanning across one or more operating RF bands and measuring the RF energy in each incremental frequency sample.  The measurements may include the noise floor, the average noise level, and the peak energy of signals at different sampling points within the spectrum.  The spectrum decision processor 36 then determines the available 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate monitoring RF energy including noise and signal energy, as described in Brown, with determining a signal quality and a signal level of a signal indicative of an activity level, as described in Koutsimanis, as modified by Kubler, because doing so is using a known technique to improve a similar method in the same way.  Combining monitoring RF energy including noise and signal energy of Brown with determining a signal quality and a signal level of a signal indicative of an activity level of Koutsimanis, as modified by Kubler, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, and Brown to obtain the invention as specified in claim 1.

Regarding claim 3, as applied to claim 1 above, Koutsimanis, as modified by Kubler, discloses the claimed invention except explicitly disclosing wherein the predefined first time period is longer than the predefined second time period and/or wherein the predefined first time 
Brown further discloses wherein the predefined first time period is longer than the predefined second time period and/or wherein the predefined first time period is arranged prior to the predefined second time period (Figures 4 and 5 and paragraphs 0030, 0034, and 0037 disclose the receiver 34 comprises a scan logic adaptive receiver capable of scanning across one or more operating RF bands and measuring the RF energy in each incremental frequency sample.  The measurements may include the noise floor, the average noise level, and the peak energy of signals at different sampling points within the spectrum.  The spectrum decision processor 36 then determines the available frequency channels in the spectrum based upon the measurements of noise and signal energy.  At each sampling point, the noise level and the signal characteristics are measured.  Because the measured noise levels and the availability of frequency channels within a given frequency band may vary from time to time, the process as illustrated in FIG. 5 may be repeated to allow the spectrum decision processor to dynamically track the availability of band segments within the given frequency band and the time-varying spectral signature for the given frequency band).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate repeating a process of measuring noise and signal, as described in Brown, with determining a signal quality and a signal level of a signal indicative of an activity level, as described in Koutsimanis, as modified by Kubler, because doing so is using a known technique to improve a similar method in the same way.  Combining repeating a process of measuring noise and signal of Brown with determining a signal quality and a signal level of a signal indicative of an activity level of Koutsimanis, as modified by Kubler, was within the ordinary ability of one of ordinary 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, and Brown to obtain the invention as specified in claim 3.

Regarding claim 12, as applied to claim 1 above, Koutsimanis, as modified by Kubler and Brown, further discloses wherein the data transmission is initiated if the monitored signal level is always below a predefined threshold value during a predefined second time period (Paragraphs 0038 and 0039 disclose if the received signal level and/or received signal quality are below their respective thresholds, however, the activity detection circuit 23 determines there is little to no activity level on the channels of the unlicensed spectrum, and thus, that the radio channel is available.  Once the activity detection circuit 23 determines a radio channel is available, the transmission circuit 21 transmits at least one indicator in a subsequent, e.g., second, time resource, as shown in FIGS. 5 and 6.  The indicator may have a pre-defined format and/or may contain pre-defined information or content).

Regarding claim 13, Koutsimanis discloses a communication device for a wireless communication network (Figure 2 and paragraph 0032 disclose a transmitter node 20 and a receiver node 30.  The receiver node 30, which is served or managed by a first network node, e.g., network node 20, receives signals transmitted by the first network node, e.g., the network node 20), the communication device comprising:
at least one transceiver for communicating data via a wireless channel between the 
a control unit configured to (Figure 2 and paragraph 0035 disclose the transmitter node 20 comprises processing circuit 24)
monitor a first value indicative of a relative occupancy of a wireless channel at least partly arranged in an open spectrum (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel provided that a received signal quality on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  In another exemplary implementation the activity detection circuit 23 may determine that there is activity provided that the received signal quality of certain type(s) of radio signals on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  Examples of certain types of radio signals include reference signals, e.g., CRS, PSS, SSS, etc.  If the received signal quality are below their respective thresholds, however, the activity detection circuit 23 determines there is little to no activity level on the channels of the unlicensed spectrum, and thus, that the radio channel is available), and
monitor a second value that represents a signal energy on the wireless channel at least 
determine whether both the first value fulfills the first requirement and the second value fulfills a second requirement (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel provided that a level of a signal received by the RX 22 and/or received signal quality on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  In another exemplary implementation the activity detection circuit 23 may determine that there is activity provided that the received signal level and/or received signal quality of certain type(s) of radio signals on one or more radio channels belonging to the unlicensed 
selectively initiate a data transmission via the wireless channel based on the determination of whether both the first value fulfills the first requirement and the second value fulfills the second requirement (Paragraph 0038 discloses the activity detection circuit 23 may determine whether a radio channel is idle using, e.g., a CSMA protocol and/or a LBT procedure.  For example, after the transmitter node 20 turns on or activates the RX 22 during the LBT slot (see FIG. 1), the activity detection circuit 23 may determine there is activity in the radio channel provided that a level of a signal received by the RX 22 and/or received signal quality on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  In another exemplary implementation the activity detection circuit 23 may determine that there is activity provided that the received signal level and/or received signal quality of certain type(s) of radio signals on one or more radio channels belonging to the unlicensed spectrum are equal to or above their respective thresholds.  Examples of certain types of radio signals include reference signals, e.g., CRS, PSS, SSS, etc.  If the received signal level and/or received signal quality are below their respective thresholds, however, the activity detection circuit 23 determines there is little to no activity level on the channels of the unlicensed spectrum, and thus, that the radio channel is available.  Paragraph 0039 discloses once the activity detection circuit 23 determines a radio channel is available, the transmission circuit 21 transmits at least one indicator in a subsequent, e.g., second, time resource, as shown in FIGS. 5 
Koutsimanis does not explicitly disclose a first value indicative of a relative occupancy of the wireless channel determined based on a time evolution of a signal level on the wireless channel during a predefined first time period.
In analogous art, Kubler discloses a first value indicative of a relative occupancy of the wireless channel determined based on a time evolution of a signal level on the wireless channel during a predefined first time period (Paragraph 0193 disclose Implicit Idle Sense provides an additional means of channel access.  An Implicit Idle Sense is assumed whenever a device detects a quiet interval period greater than or equal to the duration of a Poll plus the maximum fragment length after a channel reservation has expired.  Detection based upon simple physical metrics, such as a change in Received Signal Strength Indicator or lack of receiver clock recovery during the quiet interval, are preferred methods of ascertaining channel activity).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate ascertaining channel activity by detecting change in a Received Signal Strength Indicator, as described in Kubler, with determining a signal level indicative of an activity level, as described in Koutsimanis, because doing so is using a known technique to improve a similar method in the same way.  Combining ascertaining channel activity by detecting change in a Received Signal Strength Indicator of Kubler with determining a signal level indicative of an activity level of Koutsimanis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kubler.
Although Koutsimanis discloses monitoring a second value that represents a signal 
In analogous art, Brown discloses monitor a second value that represents a signal energy including a combination of noise added with signal transmissions on the wireless channel during a predefined second time period at least partly different form the first predefined first time period (Figures 4 and 5 and paragraphs 0030, 0034, and 0037 disclose the receiver 34 comprises a scan logic adaptive receiver capable of scanning across one or more operating RF bands and measuring the RF energy in each incremental frequency sample.  The measurements may include the noise floor, the average noise level, and the peak energy of signals at different sampling points within the spectrum.  The spectrum decision processor 36 then determines the available frequency channels in the spectrum based upon the measurements of noise and signal energy.  At each sampling point, the noise level and the signal characteristics are measured.  Because the measured noise levels and the availability of frequency channels within a given frequency band may vary from time to time, the process as illustrated in FIG. 5 may be repeated to allow the spectrum decision processor to dynamically track the availability of band segments within the given frequency band and the time-varying spectral signature for the given frequency band).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate monitoring RF energy including noise and signal energy, as described in Brown, with determining a signal quality and a signal level of a signal indicative of an activity level, as described in Koutsimanis, as modified by Kubler, because doing so is using a known technique 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, and Brown to obtain the invention as specified in claim 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koutsimanis in view of Kubler and further in view of Brown as applied to claim 1 above, and further in view of Novlan et al. (U.S. Patent Application Publication No. 2016/0302230 A1) (as disclosed in Applicant’s IDS, hereinafter Novlan).

Regarding claim 6, as applied to claim 1 above, Koutsimanis, as modified by Kubler and Brown, discloses the claimed invention except explicitly disclosing determining a plurality of signal level values on the wireless channel over a predefined first time period, determining a number of those signal level values of the plurality of signal level values that are above a predefined threshold value, and determining the first value indicative of the relative occupancy based on the number of signal level values above the predefined threshold value and a total number of the determined plurality of signal level values.
In analogous art, Novlan discloses determining a plurality of signal level values on the wireless channel over a predefined first time period, determining a number of those signal level 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining a channel occupancy ratio based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement, as described in Novlan, with determining signal levels indicative of an activity level, as described in Koutsimanis, as modified by Kubler and Brown, because doing so is using a known technique to improve a similar method in the same way.  Combining determining a channel occupancy ratio based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement of Novlan with determining signal levels indicative of an activity level of Koutsimanis, as modified by Kubler and Brown, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Novlan.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, Brown, and Novlan to obtain the invention as specified in claim 6.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koutsimanis in view of Kubler and further in view of Brown as applied to claim 1 above, and further in view of Yamamoto et al. (U.S. Patent Application Publication No. 2008/0069038 A1) (hereinafter Yamamoto).

Regarding claim 7, as applied to claim 1 above, Koutsimanis, as modified by Kubler and Brown, discloses the claimed invention except explicitly disclosing determining a plurality of signal quality values of subsequent signal transmissions received from the remote communication device via the wireless channel, and determining the first value indicative of the signal quality based on a combination of the plurality of signal quality values.
In analogous art, Yamamoto discloses determining a plurality of signal quality values of subsequent signal transmissions received from the remote communication device via the wireless channel, and determining the first value indicative of the signal quality based on a combination of the plurality of signal quality values (Figure 10 and paragraphs 0074 and 0075 disclose a graph showing the time-averaged CNR and BER.  In the case that the MIMO demodulator circuit 3 obtains a time-averaged BER for predetermined time interval.  The threshold value T2 for the signal levels of the received signals depends on (a) the modulation and demodulation method used in the MIMO antenna apparatus and in the sender-side radio station apparatus (i.e., BPSK, QPSK, 16QAM or 64QAM), and (b) whether the signal quality of the demodulated signal and the signal levels of the respective received signals are obtained as instantaneous values or as time-averaged values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, Brown, and Yamamoto to obtain the invention as specified in claim 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koutsimanis in view of Kubler, further in view of Brown, and further in view of Yamamoto as applied to claim 7 above, and further in view of Ji et al. (U.S. Patent Application Publication No. 2019/0036829 A1) (hereinafter Ji).

Regarding claim 8, as applied to claim 7 above, Koutsimanis, as modified by Kubler, Brown, and Yamamoto, discloses the claimed invention except explicitly disclosing wherein each signal quality value of the plurality of signal quality values comprises at least one of: a signal to noise ratio of a respective signal transmission of the subsequent signal transmissions, and a received signal strength of a respective signal transmission of the subsequent signal transmissions.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an SNR indicating a signal quality assessment, as described in Ji, with determining a signal quality indicative of an activity level, as described in Koutsimanis, as modified by Kubler, Brown, and Yamamoto, because doing so is using a known technique to improve a similar method in the same way.  Combining an SNR indicating a signal quality assessment of Ji with determining a signal quality indicative of an activity level of Koutsimanis, as modified by Kubler, Brown, and Yamamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ji.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, Brown, Yamamoto, and Ji to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 7 above, Koutsimanis, as modified by Kubler, Brown, and Yamamoto, discloses the claimed invention except explicitly disclosing wherein each one of the subsequent signal transmissions comprises at least one reference symbol.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determine a SNR estimation based upon a reference symbol, as described in Ji, with determining a signal quality indicative of an activity level, as described in Koutsimanis, as modified by Kubler, Brown, and Yamamoto, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determine a SNR estimation based upon a reference symbol of Ji with determining a signal quality indicative of an activity level of Koutsimanis, as modified by Kubler, Brown, and Yamamoto, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ji.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Koutsimanis, Kubler, Brown, Yamamoto, and Ji to obtain the invention as specified in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koutsimanis in view of Kubler and further in view of Brown as applied to claim 1 above, and further in view of Godfrey (U.S. Patent Application Publication No. 2004/0052307 A1) (hereinafter Godfrey).

Regarding claim 10, as applied to claim 1 above, Koutsimanis, as modified by Kubler 
In analogous art, Godfrey discloses determining the first value indicative of the signal quality based on a change of the signal quality of the signal received from the remote communication device compared to historical signal qualities of further signals received from the remote communication device (Figure 8 and paragraph 0054 disclose at task 820, the trend in signal quality (recorded at task 770) is examined.  If signal quality is increasing, execution proceeds to task 821; otherwise, execution proceeds to task 830.  As will be appreciated by those skilled in the art, determining the trend in signal quality can be based on a variety of methods (e.g., a linear moving average, an exponential moving average, etc.) and a variety of time windows (e.g., sequence Q only, the last K sequences, a fixed number of seconds, a fixed number of frames, etc.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining a trend in signal quality, as described in Godfrey, with determining signal quality indicative of an activity level, as described in Koutsimanis, as modified by Kubler and Brown, because doing so is using a known technique to improve a similar method in the same way.  Combining determining a trend in signal quality of Godfrey with determining signal quality indicative of an activity level of Koutsimanis, as modified by Kubler and Brown, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Godfrey.
Therefore, it would have been obvious before the effective filing date of the claimed .
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Considering claims 4 and 15, the best prior art found during the prosecution of the present application, Koutsimanis, Kubler, Brown, and Yamamoto, fails to disclose, teach, or suggest the limitations of wherein said monitoring of the second value is selectively executed based on the determining that the first value fulfills the first requirement in combination with and in the context of all of the other limitations in claims 4 and 15.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-10, 12, and 13 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 






/Mark G. Pannell/Examiner, Art Unit 2642